Title: To Thomas Jefferson from John F. Mercer, 23 April 1803
From: Mercer, John F.
To: Jefferson, Thomas


          
            Dear Sir
                     
            Annapolis, April 23rd. 1803
          
          I have been frequently flatterd with the expectation of seeing you at Annapolis or West River, & I had as frequently indulged the hope of paying my respects to you at the City—circumstances not under my controul have hitherto prevented my gratifying my own wishes on this subject.—
          On my way to Virginia I hope to see you in Washington on the 28th. when I may offer you what I believe is unnecessary a renewal of my assurances of the highest respect & personal esteem with which
          I am your friend & Svt.
          
            John F. Mercer
          
        